Title: [Diary entry: 13 October 1786]
From: Washington, George
To: 

Friday 13th. Mercury at 64 in the Morning—76 at Noon and 74 at Night. Clear Calm, and very warm all day. At Night it began to Thunder & lighten—accompanied in the course of it with frequent & hard Showers. All the company except Mrs. Stuart went away directly after breakfast. She with Betcy & Patcy Custis did not leave this till after dinner. Rid to the Ferry, Dogue run, & Muddy hole Plantations and to the Mill and Ditchers. Finished securing the Fodder at the Ferry. Tread out a stack of Wheat at Dogue run in order to renew my sowing of this grain at that place. Tried here and in the Neck to plow before sowing, then sow and harrow in, but it would not answer in the Corn ground. The grass occasioned the Earth to be drawn in heaps. Began to pull the early Corn at Muddy hole.